DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100191120 to Kraus.
Regarding Claim 1, Kraus teaches an ultrasonic probe comprising:
a housing (housing 206, figs. 2-3 of touch sensitive ultrasound probe 270, fig. 5-6);
a first contact sensing portion including an electrically conductive material, located at one position of an outer surface of the housing (capacitive sensing layer 214 on top of housing as shown in fig. 2, touch zone 202, fig. 6), and configured to detect a first contact in the first contact sensing portion (par. 0034; detecting capacitance of which is indicative of touch, step 300, fig. 7), and
a second contact sensing portion including an electrically conductive material, located at a different position from the first contact sensing portion (capacitive sensing 
a processor (116, Fig. 1; par. 0024) configured to:
detect an electrical connection between the first and second contact sensing portions (capacitance is sensed between the contact sensing portions by comparing sensor capacitance values, step 300, 302, fig. 7), the electrical connection being made outside the ultrasonic probe by the first and second contacts (as shown in figs. 5-6, when a user grips the contact zones 202 and 290, they become electrically connected through the user’s hand), the electrical connection representing contact sensing results obtained from the first contact sensing portion and the second contact sensing portion (the detected capacitance level and sensor configuration are the contact sensing results, par. 0045, 0050-0051), and
control the ultrasonic probe to perform an operation which is determined based on a combination of the contact sensing results (steps 312, 314, 316, 318, fig. 7; based on the contacting sensing results, control operations are performed, such as imaging protocol, action within an imaging protocol, scan setting, screen display, par. 0050-0051; based on capacitance level and sensor configuration, the probe is activated or deactivated, steps 306, 310, fig. 7; par. 0045 teaches the sensors on opposite sides of the probe housing must both indicate capacitance within a certain range in order to indicate they are electrically connected, i.e. gripped by the user as shown in fig. 5, in order to activate the probe).


a third contact sensing portion formed between the first contact sensing portion and the second contact sensing portion, and configured to include a plurality of sub contact sensing portions sequentially formed (any of virtual buttons 276-288, Fig. 6, par. 0037); and
a fourth contact sensing portion formed of an electrically conductive material (any of virtual buttons 276-288, Fig. 6; formed of capacitive material, additional virtual buttons may be added, par. 0037; additional sensors may be added, par. 0027-0028).
Regarding Claim 4, Kraus further teaches wherein
an operation corresponding to a combination of contact sensing results of at least two from among the first contact sensing portion, the second contact sensing portion, the third contact sensing portion, and the fourth contact sensing portion is carried out (based on capacitance level and sensor configuration, the probe is activated or deactivated, steps 306, 310, fig. 7; par. 0045 teaches the sensors on opposite sides of the probe housing must both indicate capacitance within a certain range in order to indicate they are electrically connected, i.e. gripped by the user as shown in fig. 5, in order to activate the probe; also steps 312, 314, 316, 318, fig. 7; based on the contacting sensing results, control operations are performed, such as imaging protocol, action within an imaging protocol, scan setting, screen display, par. 0050-0051).
Regarding Claim 5, Kraus further teaches at least one of the first contact sensing portion, the second contact sensing portion, and the third contact sensing portion includes at least two sub regions, each of which is formed of an electrically conductive 
Regarding Claim 6, Kraus further teaches wherein the operation corresponding to the combination of the contact sensing results includes at least one of ROI selection regarding a target object, ultrasonic image freeze, ultrasonic image capture, measurement data acquisition, TGC control, LGC control, ultrasonic image depth control, 2D/3D image conversion, focusing, and probe automatic selection (based on the contacting sensing results, control operations are performed, such as imaging protocol, action within an imaging protocol, scan setting, screen display, par. 0050-0051 and automatic probe selection, step 310, fig. 7).
Regarding Claim 7, Kraus further teaches wherein the combination of the contact sensing results is determined using at least one of a contact position, a contact time, and an order of contacts (contact configuration, step 306, and contact time, step 322,  are both used, fig. 7).
Regarding Claim 8, Kraus further teaches wherein the operation corresponding to the combination of the contact sensing results is established by a user or is predetermined by the user (the operation is established by a user because the user chooses to grab the probe, thereby causing it to activate; further, a user programmed the operation configuration initially, i.e. predetermined/programmed configuration, par. 0045).
Regarding Claim 10, Kraus further teaches wherein the first contact sensing portion, the second contact sensing portion, the third contact sensing portion, and the fourth contact sensing portion are visually distinguished from one another using at least 
Claims 11-17 and 19-20 are rejected for the same reasoning as for claims 1, 3-8, and 10 above. In addition, Kraus further teaches wherein the operation performed corresponds to a determined combination of contact sensing results (i.e. contact position, contact time, and an order of contacts; contact time, step 322, fig. 7; number and configuration of sensors, step 306, fig. 7; location on sensor, steps 302, 312, 316, fig. 7) and the operation is at least one of selecting an ROI, freezing an ultrasound image, capturing the ultrasonic image, acquiring measurement data, controlling TGC, controlling LGC, controlling depth of the ultrasonic image, performing 20/30 image conversion, focusing the ultrasonic image, and automatically selecting a probe (examples of operations performed include activate probe steps, fig. 7; advance protocol to next step, step through options, make a selection, or initiate an action, par. 0051; actions may be adjusting scan settings, screen display controls, par. 0050; one of ordinary skill would recognize freeze, capture, and acquire measurement data are parts of ultrasound imaging protocols while controlling TGC, LGC, depth, focus, and image conversion are scan settings and display controls, and selecting a probe is activating/deactivating a probe).

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100191120 to Kraus.
Regarding Claim 9, Kraus suggests but does not expressly state wherein surfaces of at least two of the first contact sensing portion, the second contact sensing portion, the third contact sensing portion, and the fourth contact sensing portion are formed of different materials (par. 0026 teaches that different touch sensing technologies may be used in combination with capacitive type, different paint or plastic layers may also be used in combination with each other, par. 0027, and additional sensors may be added in combination, par. 0028; sensors for detecting resistance, inductance, pressure or voltage may also be used to form a contact sensing portion in combination with the capacitive sensors, they would be inherently different types of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it an obvious matter of design choice to utilize the different sensor types and different sensing portion surface types in combination as suggested by Kraus in order to achieve the complementary benefits of such sensors and also to distinguish between them by visual or tactile information (e.g. different paint colors, printed labels, or textures). One of ordinary skill would recognize that these results would be predictable. 
Claim 18 is rejected for the same reasoning as for claim 9 above.


Response to Arguments







Applicant's arguments filed January 5, 2021 have been fully considered but they are not fully persuasive. The previous objections and issues raised under USC 112(b) have been resolved by the amendment filed January 5, 2021.
Regarding the prior art rejection with Kraus (US 20100191120), Applicant argues Kraus does not teach the limitation of claim 1 (and analogous limitation in claims 11 and 20) of “the electrical connection being made outside the ultrasonic probe by the first and second contacts”. As disclosed, this connection is made by the passage of electrons ‘e’ outside the probe through the medium of a human body of a user (e.g. through the user’s hand) as in Applicant’s Fig. 6. Applicant argues that Kraus is not detecting the 
Applicant also argues that the Kraus system cannot detect an electrical connection made outside the ultrasonic probe because the capacitance layers are covered in a paint layer, which would not be capable of electrically conducting. However, Kraus teaches the paint layer (or plastic layer) are optional and have a thickness that takes into account the sensitivity of the capacitance layer (i.e. a less sensitive capacitance layer would have a relatively thin plastic or paint layer, or the plastic/paint layer may be omitted completely) (par. 0027). Additionally supporting that these contact sensing portions are electrically conductive and there is an electrical connection made via the user’s hand is within par. 0024, “A technical effect of at least 
As such, Kraus teaches the claim limitation and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799